JOHNSTON, C. J.
(dissenting) : To accomplish the surrender of one bound by a recognizance or deposit to appear and answer a criminal charge, the statutory requirements must be followed with considerable strictness. One of the essential steps required to be taken where the bail undertakes to surrender his principal is that the sheriff must not only accept the surrender of the defendant, but that such officer must acknowledge it in writing. This was not done by the sheriff or by any of his deputies. The requirement that the acknowledgment shall be in writing is imperative in form, and in my view it is necessary in order to make an effective surrender.